Stayton, Associate Justice.
This case was brought to the district court on appeal, and on motion in that court, was dismissed. The grounds of the motion were:
1. That there was no final judgment rendered in the justice’s court.
2. That the appeal bond was not conditioned as required by "the statute.
There was a verdict in the justice’s court on which a final judgment might have been entered, but the only judgment entered was one reciting that the verdict was for the defendant for costs and then declaring that “it is considered and adjudged by the court that the defendant do have and recover of and from "the plaintiff the sum of ten dollars and fifty-six cents ($10.56) the •costs in this suit incurred.” This was not a final .judgment. While mere informalities in the proceedings in justice’s courts will not vitiate their proceedings, it is true of that court as of all •others, that its judgment to authorize an appeal must dispose of the matter in controversy between the parties. This the judgment entered in the justice’s court did not.
The bond is not conditioned “that the appellant shall prosecute his appeal to effect,” as required by the statute. (Revised Statutes, 1639.)
There is no error in this judgment, and it will be affirmed.

Affirmed.